THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE SECURITIES MAY
NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE ABSENCE OF (A)
AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT
OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS OR (B) AN OPINION OF
COUNSEL, IN A GENERALLY ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED UNDER
SAID ACT OR APPLICABLE STATE SECURITIES LAWS OR (II) UNLESS SOLD PURSUANT TO
RULE 144 UNDER SAID ACT. NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE
PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING
ARRANGEMENT SECURED BY THE SECURITIES. ANY TRANSFEREE OF THIS NOTE SHOULD
CAREFULLY REVIEW THE TERMS OF THIS NOTE, INCLUDING SECTION 4 HEREOF. THE
PRINCIPAL AMOUNT REPRESENTED BY THIS NOTE MAY BE LESS THAN THE AMOUNTS SET FORTH
ON THE FACE HEREOF PURSUANT TO SECTION 4 HEREOF.
 
AMENDED AND RESTATED SENIOR NOTE
 
Original Issuance Date: November 30, 2007
Amendment and Restatement Date: June 23, 2008
 

Note No.: VAM-003 
$1,773,572.55 

 
FOR VALUE RECEIVED, CUSTOMER ACQUISITION NETWORK HOLDINGS, INC., a Delaware
corporation (the “Company”), hereby promises to pay to Longview Marquis Master
Fund, L.P., a British Virgin Islands limited partnership, or its registered
assigns (the “Holder”) the principal amount of One Million Seven Hundred
Seventy-Three Thousand Five Hundred Seventy-Two and 55/100 Dollars
($1,773,572.55) when due, whether upon maturity, acceleration, redemption or
otherwise, and to pay interest (“Interest”) on the unpaid principal balance
hereof on each Interest Payment Date (as defined in the Appendix hereto) and
upon maturity, or earlier upon acceleration or prepayment pursuant to the terms
hereof, at the Applicable Interest Rate (as defined in the Appendix hereto).
Interest on this Note is payable on each Interest Payment Date and on the
Maturity Date, if applicable, or if earlier, upon acceleration or redemption
pursuant to the terms hereof, and such Interest shall accrue from and after the
Issuance Date (as defined in the Appendix hereto) and shall be computed on the
basis of a 365-day year and actual days elapsed. Interest shall be payable in
cash in accordance with the foregoing sentence and Section 6.
 
(1) Certain Defined Terms. Each capitalized term used and not otherwise defined
in this Note shall have the meaning ascribed to such term in the Appendix hereto
(or incorporated by reference therein), and the meaning of each such term is
incorporated herein by this reference.
 

--------------------------------------------------------------------------------


 
(2) Payments of Principal and Interest. All payments under this Note shall be
made in lawful money of the United States of America by wire transfer of
immediately available funds to such account as the Holder may from time to time
designate by written notice to the Company in accordance with the provisions of
this Note. Interest shall be paid quarterly in arrears on each Interest Payment
Date and on the Maturity Date. Any amount that is not paid when due shall bear
interest at the Default Rate from the date such amount is initially due until
the same is paid in full. Whenever any amount expressed to be due by the terms
of this Note is due on any day that is not a Business Day, the same shall be due
instead on the next succeeding Business Day.
 
(3) Principal Payments.
 
(a) On the Maturity Date. If any Principal remains outstanding on the Maturity
Date, then the Holder shall surrender this Note, duly endorsed for cancellation
to the Company, and such Principal shall be redeemed by the Company as of the
Maturity Date by payment on the Maturity Date , respectively, to the Holder, by
wire transfer of immediately available funds, of an amount equal to such
Principal and the related Interest Amount, together with all other amounts
payable under this Note or the Securities Purchase Agreement.
 
(b) Optional Early Redemption by Company.
 
(i) General. At any time, and from time to time, after the Issuance Date, the
Company shall have the right to redeem some or all of the Principal (a “Company
Early Redemption”) without premium or penalty by delivering to the Holder
written notice (the “Company Early Redemption Notice”) at least three (3)
Business Days prior to the date selected by the Company for such Company Early
Redemption. The Company Early Redemption Notice shall state:
 
(A) the date (the “Company Early Redemption Date”) on which the Company Early
Redemption will occur;
 
(B) the amount of the Principal to be redeemed by the Company on the Company
Early Redemption Date;
 
(C) the Interest Amount with respect to such Principal; and
 
(D) that the Company is simultaneously redeeming the same percentage of the
outstanding principal balance of each Other Note.
 
The aggregate of (1) the amount of the Principal to be redeemed by the Company
on the Company Early Redemption Date, and (2) the Interest Amount with respect
thereto is referred to herein as the “Aggregate Early Redemption Amount.” A
Company Early Redemption Notice shall be irrevocable by the Company; the failure
of the Company to pay the Aggregate Early Redemption Amount in full on the
Company Early Redemption Date stated in such notice shall constitute an Event of
Default; and any portion of the Aggregate Early Redemption Amount not paid on
the Company Early Redemption Date shall bear interest at the Default Rate until
paid in full.
 
2

--------------------------------------------------------------------------------


 
(ii) Mechanics of Company Early Redemption. If the Company has delivered a
Company Early Redemption Notice in accordance with Section 3(b)(i), then on the
Company Early Redemption Date the Company shall pay the Aggregate Early
Redemption Amount in cash by wire transfer of immediately available funds to an
account designated by the Holder. Notwithstanding anything contained herein to
the contrary, no Company Early Redemption Notice shall contain any material
non-public information regarding the Company or any of its Subsidiaries.
 
(c) [INTENTIONALLY OMITTED]
 
(4) Surrender of Note. Notwithstanding anything to the contrary set forth in
this Note, upon any redemption of the Principal of this Note in accordance with
the terms hereof, the Holder shall not be required to physically surrender this
Note to the Company unless all of the Principal is being repaid and the related
Interest Amount and all other obligations payable under this Note (including any
other amounts due under this Note) have been paid in full. The Register (as
defined in Section 14) shall show the principal amount redeemed and the date(s)
of such redemptions, so as not to require physical surrender of this Note upon
each such redemption The Holder and any assignee, by acceptance of this Note,
acknowledge and agree that, by reason of the provisions of this paragraph,
following redemption of any portion of this Note, the Principal may be less than
the principal amount stated on the face hereof.
 
(5) Interest. Interest shall be payable by the Company on each Interest Payment
Date and at the Maturity Date, to the record Holder of this Note on such
Interest Payment Date by wire transfer of immediately available funds. Any
accrued and unpaid Interest which is not paid within three (3) Business Days of
such accrued and unpaid Interest’s Interest Payment Date shall bear interest at
the Default Rate from such Interest Payment Date until the same is paid in full.
 
(6) Voting Rights. The holders of the Notes shall have no voting rights, except
as required by law and as expressly provided in this Note.
 
(7) Defaults and Remedies.
 
(a) Events of Default. An “Event of Default” means:
 
(i) Any default in payment of (A) any Principal on any of the Notes or (B) any
Aggregate Early Redemption Amount, when and as due;
 
(ii) Any default in payment of any Interest Amount or any other amount due that
is not included in an amount described in the immediately preceding clause (i)
and that is not cured within three (3) Business Days from the date such Interest
Amount or other amount was due;
 
(iii) Any failure by the Company for ten (10) days, to comply with any other
provision of this Note in all material respects;
 
3

--------------------------------------------------------------------------------


 
(iv) Any default in payment of at least $100,000, individually or in the
aggregate, under or acceleration prior to maturity of, or any event or
circumstances arising such that, any Person is entitled, or could, with the
giving of notice and/or lapse of time and/or the fulfillment of any condition
and/or the making of any determination, become entitled, to require repayment
before its stated maturity of, or to take any step to enforce any security for,
any mortgage, indenture or instrument under which there may be issued or by
which there may be secured or evidenced any indebtedness for money borrowed of
at least $250,000 by the Company or any of its Subsidiaries, or for money
borrowed the repayment of at least $250,000 of which is guaranteed by the
Company or any of its Subsidiaries, whether such indebtedness or guarantee now
exists or shall be created hereafter;
 
(v) The Company or any of its Subsidiaries pursuant to or within the meaning of
any Bankruptcy Law: (A) commences a voluntary case or applies for a receiving
order; (B) consents to the entry of an order for relief against it in an
involuntary case or consents to any involuntary application for a receiving
order; (C) consents to the appointment of a Custodian of it or any of its
Subsidiaries for all or substantially all of its property; (D) makes a general
assignment for the benefit of its creditors; or (E) admits in writing that it is
generally unable to pay its debts as the same become due;
 
(vi) An involuntary case or other proceeding is commenced directly against the
Company or any of its Subsidiaries seeking liquidation, reorganization or other
relief with respect to it or its Indebtedness under any Bankruptcy Law now or
hereafter in effect or seeking the appointment of a trustee, receiver,
liquidator, custodian or other similar official of it or any substantial part of
its property, and such involuntary case or other Bankruptcy Law proceeding
remains undismissed and unstayed for a period of thirty (30) days, or an order
of relief is entered against the Company or any of its Subsidiaries as debtor
under the Bankruptcy Laws as are now or hereafter in effect;
 
(vii) The Company or any of its Subsidiaries that is a party thereto breaches
any covenant or other term or condition of the Security Documents (after giving
effect to any grace period set forth in such Security Documents relating to any
such breach);
 
(viii) The Company or any of its Subsidiaries breaches any covenant or other
term or condition of the Securities Purchase Agreement, or any other Transaction
Documents (other than this Note, or any of the Security Documents or Section
4(s) or Section 5 of the Securities Purchase Agreement); provided, that in the
case of a breach of a covenant or other term that is curable and would not
otherwise constitute an Event of Default under any other subparagraph of this
Section 7(a), if such breach continues for ten (10) or more days without being
cured (after giving effect to any grace period set forth in the Securities
Purchase Agreement or other Transaction Document relating to any such breach);
 
4

--------------------------------------------------------------------------------


 
(ix) The Company breaches, or otherwise does not comply with, any of the
provisions of Section 4(s), or any of the provisions of Section 5 of the
Securities Purchase Agreement;
 
(x) The breach by the Company of the terms of any subordination agreement to
which it is a party relating to the subordination of any Indebtedness to this
Note;
 
(xi) One or more judgments, non-interlocutory orders or decrees shall be entered
by a U.S. state or federal or a foreign court or administrative agency of
competent jurisdiction against the Company and/or any of its Subsidiaries
involving, in the aggregate, a liability as to any single or related series of
transactions, incidents or conditions, of $250,000 or more, and the same shall
remain unsatisfied, unvacated, unbonded or unstayed pending appeal for a period
of thirty (30) days after the entry thereof;
 
(xii) There shall occur a Change of Control;
 
(xiii) Any representation, warranty, certification or statement made by the
Company or any of its Subsidiaries in the Securities Purchase Agreement, this
Note, the Security Documents or any other Transaction Documents or in any
certificate delivered pursuant to any such Transaction Document is incorrect in
any material respect when made (or deemed made);
 
(xiv) Any Lien created by any of the Security Documents shall at any time fail
to constitute a valid first priority perfected Lien on all of the Collateral
purported to be secured thereby; or
 
(xv) The Company fails to file, or is determined to have failed to file, in a
timely manner any Periodic Report or Current Report (other than a Current Report
that is required solely pursuant to Item 1.01, 1.02, 2.03, 2.04, 2.05, 2.06,
4.02(a) or 5.02(e) of Form 8-K as in effect on the Issuance Date) required to be
filed with the SEC pursuant to the 1934 Act; provided that any filing made
within the time period permitted by Rule 12b-25 under the 1934 Act and pursuant
to a timely filed Form 12b-25 shall, for purposes of this clause (xv), be deemed
to be timely filed.
 
Within four (4) Business Days after the occurrence of any Event of Default, the
Company shall deliver written notice thereof to the Holder and
contemporaneously, Publicly Disclose such occurrence and the remedies available
to the holders of the Notes.
 
5

--------------------------------------------------------------------------------


 
(b) Remedies. If an Event of Default occurs and is continuing, the Holder may
declare all of this Note, including all amounts payable hereunder (the
“Acceleration Amount”), to be due and payable immediately, except that in the
case of an Event of Default arising from events described in clauses (v) and
(vi) of Section 7(a) above, all amounts payable hereunder immediately shall
become due and payable without further action or notice. In addition to any
remedy the Holder may have under this Note, the Security Documents and the other
Transaction Documents, such unpaid amounts shall bear interest at the Default
Rate. Nothing in this Section 7 shall limit any other rights the Holder may have
under this Note, the Security Documents or the other Transaction Documents.
 
(8) Vote to Change the Terms of the Notes. The written consent of the Company
and the Holders representing at least a majority of the Aggregate Notes
Principal Balance shall be required in order to affect any amendment, waiver or
other modification of any of the Notes, and upon receipt of such consent, each
Note shall be amended thereby; provided, however, that no change may be made to
the Principal, Applicable Interest Rate, or Maturity Date of any Note without
the consent of the Holder thereof.
 
(9) Lost or Stolen Notes. Upon receipt by the Company of evidence reasonably
satisfactory to the Company of the loss, theft, destruction or mutilation of
this Note, and, in the case of loss, theft or destruction, of an indemnification
undertaking by the Holder to the Company in customary form and reasonably
satisfactory to the Company and, in the case of mutilation, upon surrender and
cancellation of this Note, the Company shall execute and deliver a replacement
Note of like tenor and date.
 
(10) Remedies, Characterizations, Other Obligations, Breaches and Injunctive
Relief. The remedies provided in this Note shall be cumulative and in addition
to all other remedies available under the Securities Purchase Agreement, the
Security Documents and the other Transaction Documents, at law or in equity
(including a decree of specific performance and/or other injunctive relief), and
no remedy contained herein shall be deemed a waiver of compliance with the
provisions giving rise to such remedy, and nothing herein shall limit the
Holder’s right to pursue actual damages for any failure by the Company to comply
with the terms of this Note. The Company covenants to the Holder that there
shall be no characterization concerning this instrument other than as expressly
provided herein. Amounts set forth or provided for herein with respect to
payments and the like (and the computation thereof) shall be the amounts to be
received by the Holder and shall not, except as expressly provided herein, be
subject to any other obligation of the Company (or the performance thereof). The
Company acknowledges that a breach by it of its obligations hereunder will cause
irreparable harm to the Holder and that the remedy at law for any such breach
may be inadequate. The Company therefore agrees that, in the event of any such
breach or threatened breach, the Holder shall be entitled, in addition to all
other available remedies, to an injunction restraining any breach, without the
necessity of showing economic loss and without any bond or other security being
required.
 
(11) Specific Shall Not Limit General; Construction. No specific provision
contained in this Note shall limit or modify any more general provision
contained herein. This Note shall be deemed to be jointly drafted by the Company
and the Buyers pursuant to the Securities Purchase Agreement and shall not be
construed against any person as the drafter hereof.
 
6

--------------------------------------------------------------------------------


 
(12) Failure or Indulgence Not Waiver. No failure or delay on the part of the
Holder in the exercise of any power, right or privilege hereunder shall operate
as a waiver thereof, nor shall any single or partial exercise of any such power,
right or privilege preclude other or further exercise thereof or of any other
right, power or privilege.
 
(13) Notice. Whenever notice is required to be given under this Note, unless
otherwise provided herein, such notice shall be given and deemed received in
accordance with Section 10(f) of the Securities Purchase Agreement.
 
(14) Transfer of this Note and Note Register. The Holder may assign or transfer
some or all of its rights hereunder, subject to compliance with the provisions
of Section 2(f) of the Securities Purchase Agreement, without the consent of the
Company. The Holder shall promptly provide notice to the Company of the name and
address of the assignee or transferee and the Principal Amount of Notes assigned
or transferred, as applicable. The Company shall maintain at one of its offices
in the United States, a register for the recordation of the names and addresses
of each holder of the Notes, and the principal amount of the Notes owed to each
such holder pursuant to the terms hereof and of the Other Notes from time to
time (the “Register”). The entries in the Register shall be conclusive absent
manifest error, and the Company, the Collateral Agent and the Holder shall treat
each person whose name is recorded in the Register pursuant to the terms hereof
as the Holder for all purposes, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Collateral Agent and any
holder of the Notes, at any reasonable time and from time to time upon
reasonable prior notice. The Notes are intended to be obligations in “registered
form” for purposes of Sections 871 and 881 of the Internal Revenue Code of 1986,
as amended, and the Treasury Regulations promulgated thereunder, and the
provision of this Note shall be interpreted consistently therewith.
Notwithstanding anything to the contrary contained in this Section 14, each such
assignee or transferee, upon becoming the Holder hereunder, acknowledges that it
is bound by the terms and conditions of Section 5.12 of the Security Agreement
and agrees to, promptly upon the request of the Collateral Agent, deliver to
Collateral Agent a written Joinder to the Security Agreement and other Security
Documents.
 
(15) Payment of Collection, Enforcement and Other Costs. Without limiting the
provisions of the Securities Purchase Agreement and the other Transaction
Documents, if (a) this Note is placed in the hands of an attorney for collection
or enforcement or is collected or enforced through any legal proceeding, or (b)
an attorney is retained to represent the Holder in any bankruptcy,
reorganization, receivership of the Company or other proceedings affecting
Company creditors’ rights and involving a claim under this Note, then the
Company shall pay the costs incurred by the Holder for such collection,
enforcement or action, including reasonable attorneys’ fees and disbursements.
 
(16) Cancellation. After all Principal, Interest and other amounts at any time
owed under this Note have been paid in full in accordance with the terms hereof,
this Note shall automatically be deemed canceled and deemed surrendered to the
Company for cancellation. Additionally, the Holder shall deliver the original
Note to the Company, which shall be cancelled by the Company and shall not be
reissued.
 
7

--------------------------------------------------------------------------------


 
(17) Note Exchangeable for Different Denominations. Subject to Section 4, in the
event of a redemption of less than all of the Principal pursuant to the terms
hereof, the Company shall, upon the request of Holder and tender of this Note
promptly cause to be issued and delivered to the Holder, a new Note of like
tenor representing the remaining Principal that has not been so repaid. This
Note is exchangeable, upon the surrender hereof by the Holder at the principal
office of the Company, for a new Note or Notes containing the same terms and
conditions and representing in the aggregate the Principal, and each such new
Note will represent such portion of such Principal as is designated by the
Holder at the time of such surrender. The date the Company initially issued this
Note shall be the “Issuance Date” hereof regardless of the number of times a new
Note shall be issued.
 
(18) Taxes.
 
(a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Company or any of its Subsidiaries under this Note, the
Securities Purchase Agreement, the Security Documents or any other Transaction
Document shall be made without any set-off, counterclaim or deduction and free
and clear of and without deduction for any Indemnified Taxes; provided that if
the Company or any of its Subsidiaries shall be required to deduct any
Indemnified Taxes from such payments, then:
 
(i) The sum payable shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section 18(a)), the Holder receives an amount equal to the sum it
would have received had no such deductions been made;
 
(ii) The Company or such Subsidiary, as applicable, shall make such deductions;
and
 
(iii) The Company or such Subsidiary shall timely pay the full amount deducted
to the relevant Governmental Authority in accordance with applicable law.
 
(b) Indemnification by the Company. The Company shall indemnify the Holder,
within ten (10) days after written demand therefor, for the full amount of any
Indemnified Taxes imposed upon the Holder, on or with respect to any payment by
or on account of any obligation of the Company or any of its Subsidiaries under
any of the Notes, the Securities Purchase Agreement, the Security Documents and
the other Transaction Documents (including Indemnified Taxes imposed or asserted
on or attributable to amounts payable under this Section 18) and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. The Holder shall provide the
Company reasonably prompt notification of the assessment and pay the Indemnified
Taxes to the Governmental Authority promptly following receipt of
indemnification therefor from the Company. A certificate of the Holder as to the
amount of such payment or liability under this Section 18 shall be delivered to
the Company within one (1) year of the payment of Indemnified Taxes by the
Holder and shall be conclusive absent manifest error.
 
8

--------------------------------------------------------------------------------


 
(c)  Refunds. If the Holder receives a refund in respect of any Indemnified
Taxes as to which it has been indemnified by the Company or with respect to
which the Company has paid additional amounts pursuant to this Section 18, it
shall within 30 days from the date of such receipt pay over such refund to the
Company (but only to the extent of additional amounts paid by the Company under
this Section 18 with respect to the Indemnified Taxes giving rise to the
refund), net of all reasonable out-of-pocket expenses of the Holder and without
interest (other than interest paid by the relevant Governmental Authority with
respect to such refund); provided that the Company, upon the request of the
Holder, agrees to repay the amount paid over to the Company (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) to the
Holder in the event the Holder is required to repay such refund to such
Governmental Authority. This paragraph shall not be construed to require the
Holder to make available its tax returns (or any other information relating to
its taxes that it deems confidential) to the Company or any other person.
 
(d)  Certificates. On or prior to the Issuance Date, a Holder that is a U.S.
person for U.S. federal income tax purposes will provide the Company with all
clearance certificates and completed and executed Internal Revenue Service Form
W-9’s or valid substitutions thereof, or similar documents that may be required
under applicable law to relieve the Company of any obligation to withhold or
escrow any portion of the amounts paid under this Note. On or prior to the
Issuance Date, a Holder that is not a U.S. person for U.S. federal income tax
purposes will provide the Company with all appropriate clearance certificates
and completed and executed Internal Revenue Service Form W-8BENs, W-8ECIs and/or
W-8IMYs, as applicable, or valid substitutions thereof, or similar documents
that may be required under applicable law to relieve the Company of any
obligation to withhold or escrow any portion of the amounts paid under this
Note.
 
(19) Waiver of Notice. To the extent permitted by law, the Company hereby waives
demand, notice, protest and all other demands and notices in connection with the
delivery, acceptance, performance, default or enforcement of this Note, the
Security Documents, the Securities Purchase Agreement and the other Transaction
Documents.
 
(20) Governing Law. This Note shall be construed and enforced in accordance
with, and all questions concerning the construction, validity, interpretation
and performance of this Note shall be governed by, the internal laws of the
State of New York, without giving effect to any choice of law or conflict of law
provision or rule (whether of the State of New York or any other country or
jurisdiction) that would cause the application of the laws of any jurisdiction
or country other than the State of New York. Each party hereby irrevocably
submits to the exclusive jurisdiction of the state and federal courts sitting in
the City of New York, borough of Manhattan, for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein, and hereby irrevocably waives, and agrees not to assert in
any suit, action or proceeding, any claim that it is not personally subject to
the jurisdiction of any such court, that such suit, action or proceeding is
brought in an inconvenient forum or that the venue of such suit, action or
proceeding is improper. Each party hereby irrevocably waives personal service of
process and consents to process being served in any such suit, action or
proceeding by mailing a copy thereof to such party at the address for such
notices to it under this Note and agrees that such service shall constitute good
and sufficient service of process and notice thereof. Nothing contained herein
shall be deemed to limit in any way any right to serve process in any manner
permitted by law. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE,
AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE
HEREUNDER OR IN CONNECTION HEREWITH OR ARISING OUT OF THIS NOTE OR ANY
TRANSACTION CONTEMPLATED HEREBY.
 
9

--------------------------------------------------------------------------------


 
(21) Payment Set Aside. To the extent that the Company makes a payment or
payments to the Holder hereunder or the Holder enforces or exercises its rights
hereunder, and such payment or payments or the proceeds of such enforcement or
exercise or any part thereof are subsequently invalidated, declared to be
fraudulent or preferential, set aside, recovered from, disgorged by or are
required to be refunded, repaid or otherwise restored to the Company, by a
trustee, receiver or any other person under any law (including any Bankruptcy
Law, U.S. state or federal law, the laws of any foreign government or any
political subdivision thereof, common law or equitable cause of action), then to
the extent of any such restoration the obligation or part thereof originally
intended to be satisfied shall be revived and continued in full force and effect
as if such payment had not been made or such enforcement or setoff had not
occurred.
 
(22) Interpretative Matters. Unless the context otherwise requires, (a) all
references to Sections, Schedules, Appendices or Exhibits are to Sections,
Schedules, Appendices or Exhibits contained in or attached to this Note, (b)
words in the singular or plural include the singular and plural and pronouns
stated in either the masculine, the feminine or neuter gender shall include the
masculine, feminine and neuter, (c) the words “hereof,” “herein” and words to
similar effect refer to this Note in its entirety, and (d) the use of the word
“including” in this Note shall be by way of example rather than limitation.
 
(23) Signatures. In the event that any signature to this Note or any amendment
hereto is delivered by facsimile transmission or by e-mail delivery of a “.pdf”
format data file, such signature shall create a valid and binding obligation of
the party executing (or on whose behalf such signature is executed) with the
same force and effect as if such facsimile or “.pdf” signature page were an
original thereof. Notwithstanding the foregoing, the Company shall be required
to deliver an originally executed Note to the Holder. At the request of any
party each other party shall promptly re-execute an original form of this Note
or any amendment hereto and deliver the same to the other party. No party hereto
shall raise the use of a facsimile machine or e-mail delivery of a “.pdf” format
data file to deliver a signature to this Note or any amendment hereto or the
fact that such signature was transmitted or communicated through the use of a
facsimile machine or e-mail delivery of a “.pdf” format data file as a defense
to the formation or enforceability of a contract, and each party hereto forever
waives any such defense
 
[Remainder of Page Intentionally Left Blank; Signature Page Follows]
 
10

--------------------------------------------------------------------------------



SIGNATURE PAGE TO AMENDED AND RESTATED SENIOR NOTE
 
IN WITNESS WHEREOF, the Company has caused this Note to be executed on its
behalf by the undersigned as of the year and date first above written.
 

CUSTOMER ACQUISITION NETWORK HOLDINGS, INC.

 
By:
/s/ Michael D. Mathews
Name:
Michael D. Mathews
Title:
Chief Executive Officer 

 
11

--------------------------------------------------------------------------------



APPENDIX
 
CERTAIN DEFINED TERMS
 
Capitalized terms used and not otherwise defined in this Note shall have the
respective meanings ascribed to such terms in the Securities Purchase Agreement,
dated as of November 15, 2007, pursuant to which this Note was originally issued
(as such agreement may be amended, restated, supplemented or modified from time
to time as provided therein, the “Securities Purchase Agreement”) For purposes
of this Note, the following terms shall have the following meanings:
 
“1934 Act” means the U.S. Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.
 
“Aggregate Notes Principal Balance” means, as of any date of determination, the
aggregate outstanding principal amount of all the Notes as of such date.
 
“Amendment and Restatement Date” means June 23, 2008, regardless of any
exchange, substitution or replacement hereof thereafter.
 
“Applicable Interest Rate” means the Interest Rate, or, for so long as an Event
of Default shall have occurred and be continuing, the Default Rate.
 
“Bankruptcy Law” means Title 11, U.S. Code, or any similar U.S. federal or state
law or law of any applicable foreign government or political subdivision thereof
for the relief of debtors.
 
“Business Day” means any day other than Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to remain
closed.
 
“Change of Control” means (i) the consolidation, merger or other business
combination of the Company with or into another Person (other than (A) a
consolidation, merger or other business combination in which holders of the
Company’s voting power immediately prior to the transaction continue after the
transaction to hold, directly or indirectly, a majority of the combined voting
power of the surviving entity or entities entitled to vote generally for the
election of a majority of the members of the board of directors (or their
equivalent if other than a corporation) of such entity or entities, or (B)
pursuant to a migratory merger effected solely for the purpose of changing the
jurisdiction of incorporation of the Company); (ii) the sale or transfer of all
or substantially all of the Company’s assets (including, for the avoidance of
doubt, the sale of all or substantially all of the assets of the Subsidiaries in
the aggregate); or (iii) the consummation of a purchase, tender or exchange
offer made to, and accepted by, the holders of more than a majority of the
outstanding Common Stock.
 
“Collateral Agent” has the meaning ascribed to such term in the Security
Agreement.
 
Appendix - 1

--------------------------------------------------------------------------------


 
“Current Report” means a current report on Form 8-K under the 1934 Act.
 
“Custodian” means any receiver, trustee, assignee, liquidator or similar
official under any Bankruptcy Law.
 
“Default Rate” means the percent per annum rate equal to the sum of (i) the
Interest Rate plus (ii) 5.00 percent (i.e., 500 basis points).
 
“Dollars” or “$” means U.S. Dollars.
 
“Excluded Taxes” means, with respect to the Holder, or any other recipient of
any payment made or to be made by or on account of any obligations of the
Company or any of its Subsidiaries under the Notes, the Securities Purchase
Agreement or under any other Transaction Document, income or franchise taxes
imposed on (or measured by) such recipient’s net income by any jurisdiction
under which such recipient is organized or in which its principal offices are
located.
 
“Governmental Authority” means the government of the United States of America or
any other nation, or any political subdivision thereof, whether state,
provincial or local, or any agency, authority, instrumentality, regulatory body,
court, central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administration powers or functions of or pertaining to
government.
 
“Indemnified Taxes” means Taxes other than Excluded Taxes.
 
“Interest Amount” means as of any date, with respect to any of the Principal,
all accrued and unpaid Interest (including any Interest at the Default Rate) on
such Principal through and including such date.
 
“Interest Payment Date” means the first Business Day of each calendar quarter,
beginning with the calendar quarter that commences on January 1, 2008, through
and including the last calendar quarter that commences prior to the Maturity
Date.
 
“Interest Rate” means eight percent (8.00%) per annum from the Issuance Date
through (but not including) the Amendment and Restatement Date, and means twelve
percent (12.00%) per annum on and at all times after the Amendment and
Restatement Date.
 
“Issuance Date” means the original date of issuance of this Note pursuant to the
Securities Purchase Agreement, regardless of any exchange, substitution or
replacement hereof.
 
“Maturity Date” means August 30, 2008.
 
“Notes” means, collectively, this Note and all Other Notes issued by the Company
pursuant to the Securities Purchase Agreement on the Issuance Date and all notes
issued in exchange or substitution therefor or replacement thereof.
 
Appendix - 2

--------------------------------------------------------------------------------


 
“Other Notes” means all of the senior notes, other than this Note, that have
been issued by the Company pursuant to the Securities Purchase Agreement and all
Notes issued in exchange or substitution therefor or replacement thereof.
 
“Person” means an individual, a limited liability company, a partnership, a
joint venture, a corporation, a trust, an unincorporated organization or a
Governmental Entity or any other legal entity.
 
“Principal” means the outstanding principal amount of this Note as of any date
of determination.
 
“Public Disclosure” or “Publicly Disclose” means the Company’s public
dissemination of information through the filing via the Electronic Data
Gathering, Analysis, and Retrieval system of the SEC of a Periodic Report or
Current Report disclosing such information pursuant to the requirements of the
1934 Act.
 
“SEC” means the U.S. Securities and Exchange Commission, or any successor
thereto.
 
“U.S.” means the United States of America.
 
Appendix - 3

--------------------------------------------------------------------------------

